Citation Nr: 1331767	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Huntington, West Virginia RO.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In January 2012, a Travel Board hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of that hearing is included in the claims file.  In April 2012 and December 2012 the Board remanded the matters for additional development.  By July 2013 letter, the Veteran was offered the opportunity for a hearing before a Veterans Law Judge who would decide his appeal; he did not respond.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board has reviewed the newly expanded Veteran's claims file as well as Virtual VA.  On review of the record, the Board finds that the matters on appeal must once again be remanded for evidentiary development.

It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran is entitled to compliance with the Board's explicitly stated instructions.

In its December 2012 remand, as in the April 2012 remand, the Board noted the Veteran's testimony that after service he was initially treated by VA for his feet, knees and back in the late 1980s and early 1990s.  The December 2012 remand noted that the Richmond VA Medical Center, where the Veteran reported he was first treated, was asked for records from 1996 to 1999 and for CAPRI records from 2008 to 2012, while the Veteran had stated that he was treated in the 1980s and early 1990s.  The December 2012 remand noted that the Veteran's 1997 VA records (the earliest currently included in the claims file and Virtual VA) appear to reflect that he was receiving ongoing treatment and that earlier records may be available.  The Board found that a further attempt to obtain records of VA treatment prior to 1997 was required.  Specifically, the Board noted that the records from 1997 to the present reflect that the Veteran has consistently reported a history of neck pain and of back pain starting in 1978.

In pertinent part, the Board instructed on remand that, 1) the Veteran should be specifically asked to identify any non-VA treatment for the knees, feet, or back prior to 1997, and any identified records should be requested, and 2) the Veteran's original VA outpatient treatment records, to include handwritten records, prior to 1997 should be requested.

On remand a December 2012 letter to the Veteran stated that his original VA outpatient treatment records from the Richmond VA Medical Center, including handwritten records, prior to 1997, had been requested; he was asked to identify any non-VA facility where he had received treatment for his knees, feet, or back prior to 1997.  He did not respond.

As stated in the December 2012 letter, the AMC submitted a request to the Richmond VA Medical Center requesting the Veteran's original VA outpatient treatment records, to include handwritten records, prior to 1997.  A negative response in writing was requested if the records are unavailable or do not exist.

A renewed review of the claims file indicates that the Richmond VA Medical Center responded to the records request by submitting a CD containing the Veteran's computerized treatment records from 1997 through 2012.  The claims file also includes several folders containing the printouts of these same computerized records.  However, no additional explanation was provided by the Richmond VA Medical Center regarding the availability of the records specifically requested, i.e., the request for records prior to 1997 was not addressed in any way.  Accordingly, the Board finds that the remand instructions were not completed in full, and that corrective action is necessary.  Significantly, VA treatment records are constructively of record and do not require a release from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete clinical records of any and all VA evaluations and/or treatment the Veteran received for the disabilities on appeal from the McGuire VAMC in Richmond prior to 1997, including handwritten records.  If such records are unavailable (e.g., because they are irretrievably lost, or were destroyed), it must be so noted for the record, and the Veteran should be so advised.

2.  The RO must ensure that all the development sought is completed; arrange for any further development suggested by any records that are received; review the record; and then readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

